          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

MICHAEL WILLIAMS                                         PLAINTIFF

v.                     No. 3:19-cv-171-DPM

MARTY BOYD, Sheriff, Craighead
County Sheriff Department; KEITH
BOWERS, Jail Administrator, Craighead
County Detention Center; T. RAYMOND,
Jail Administrator, Craighead County
Detention Center; and KEITH HARREL,
Jail Administrator, Craighead County
Detention Center                                     DEFENDANTS

                           JUDGMENT
     Williams's complaint is dismissed without prejudice.



                                     D.P. Marshall Jr.
                                     United States District Judge
